Citation Nr: 1747501	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-33 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and friends


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active duty service from November 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that denied the benefits sought on appeal.

The Veteran testified at a March 2013 Board hearing at the RO via video conference before the undersigned.  A transcript of the testimony is of record.  In October 2014 and July 2016, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that bilateral hearing loss did not have onset in active service, and that it is not causally connected to active service.

2.  The preponderance of the evidence shows that tinnitus did not have onset in active service, and that it is not causally connected to active service.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2016).

2.  The requirements for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to issuance of the April 2011 rating decisions, via an October 2010 letter, VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file.  Further, as noted earlier, the Board remanded the case for additional development, to include further medical evaluation of the evidence.  Neither the Veteran nor his representative has asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Applicable Legal Requirements

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service, provided the evidence of record shows the required nexus with active service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).
Certain organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss and tinnitus as among the organic diseases of the nervous system that are covered.  See VA Under Secretary for Health Memorandum (October 1995); see also Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  An award of service connection based solely on continuity of symptomatology is limited to chronic diseases under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (stating that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Discussion

There are current diagnoses of both bilateral hearing loss and tinnitus of record.  Hence, the first requirement for service connection is shown by the evidence.  38 C.F.R. § 3.303, 3.385.  The remaining question for resolution is whether the disorders either had onset in active service or are otherwise causally connected to active service.  Shedden, 381 F.3d at 1167.

The Veteran's MOS in service was an armor vehicle crewman.  (10/21/2010 DD Form 214)  He testified at the hearing that his duties in active service involved working around tanks, where he was exposed not only to the associated noise from the machinery but also the report of the guns on the tanks.  He testified further that he performed this duty without hearing protection.  The Veteran denied significant post-service noise exposure.  His post-service employment included at a hardware store; a small family machine shop; then sales; and, some maintenance and repair work.  His primary recreation was golf.  The Veteran opined in his hearing testimony that the extent of his post-service noise exposure did not come close to that of the large tank guns he worked around in service.  He testified further that he was initially fitted with hearing aids as early as 1978.  (03/30/2013 LCMD-Hearing Testimony)

The Veteran's ears, drums, and hearing were assessed as normal when he entered active service.  The audiograms at entry and upon separation are set forth below.

May 1970
(ISO in paren)
500
1000
2000
3000
4000
RIGHT
10 (20)
5 (15)
-5 (5)
xx
5 (10)
LEFT
15 (30)
10 (20)
5 (15)
xx
5 (5)
January 1972





RIGHT
10
10
0
0
0
LEFT
20
10
10
10
10

While some of the thresholds at entrance to service are elevated under Hensley, the Court has explained that if the degree of hearing loss noted on entrance medical examinations do not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385, then the presumption of soundness applies.  McKinney v. McDonald, 28 Vet. App. 15, 23 (2016).  Here, none of the qualifying thresholds met § 3.385, so the Veteran is presumed sound.  Additionally, at entrance, no defects were noted on the clinical examination report and he had a "1" in the physical profile section for ears.  His ears and drums were assessed as normal at separation.  (10/21/2010-STR-Medical, p. 2; 11/08/2010 STR-Medical, p. 6)  A Report of Medical History for the examination at separation is not of record.

The December 2010 VA examination report (12/29/2010 VA Examination) reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner noted that the Veteran's hearing tests private hearing tests at entry and separation showed normal thresholds; and, that there was no threshold shift when the separation audiogram was compared to the induction audiogram.  Id., p. 1.  The examiner noted further that the private test results showed a severe loss in the right ear, and a mild loss in the left ear.  ENT follow-up was recommended.  The examiner noted that the Veteran reported that his hearing difficulty had onset about 12 years earlier, and that the right ear was the poorer ear.  The examiner noted the Veteran's reported history of noise exposure from big guns on tanks during training exercises; occupational noise exposure from factory work (20 years, with inconsistent use of hearing protection); and, occasional noise exposure from working in a milk plant for 10 years.  He denied recreational noise exposure.

As concerns the tinnitus, the Veteran reported that he started hearing a buzzing sound about once a week for up to a minute at a time.  He did not recall when it started but thought it had been present for 10 to 12 years.  The Veteran's hearing manifested as follows:

Hertz (Hz)
500
1000
2000
3000
4000
RIGHT
75
80
70
75
85
LEFT
30
30
25
35
50

The examiner assessed the test results as valid and opined that the test results were suggestive of a mild sensorineural hearing loss in the left ear, and a severe mixed hearing loss in the right.  The examiner opined that the Veteran's hearing loss was not due to his military noise exposure, as he had normal hearing at the time of induction and separation; and, there was no significant threshold shift at separation.

Upon receipt of the examination report, as noted earlier, the RO denied the claim in the April 2011 rating decision.  In his Notice of Disagreement, the Veteran asserted that the evidence was insufficient because a Maryland CNC Word Test was not conducted on him while he was in service; he was never tested for tinnitus while in active service; and, VA Fast Letters note that duty in armored divisions entailed hazardous noise exposure.  (06/14/2011 Notice of Disagreement)  The first assertion is immaterial, as the Maryland CNC Word Test is a VA requirement, not a military one.  See 38 C.F.R. § 3.385.  Additionally, it goes towards a current disability; and, as noted, the Veteran evidence of record establishes one for both audiological disorders.  As for the Veteran's second assertion, there is no medical or clinical test that confirms either the presence or absence of tinnitus.  The disorder, to a significant extent, is based on a patient's reported medical history.  See 38 C.F.R. § 3.159(a)(2); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a condition capable of lay observation).  In his Substantive Appeal, the Veteran asserted that he bought his first hearing aid when he was 48 years of age, when he was told that he had an 80-percent hearing loss.  (12/22/2011 VA Form 9, p. 2)

On initial review in October 2014, as noted, the Board remanded the case for additional medical assessment, as the Board determined that the audiologist had provided an inadequate rationale for the negative nexus opinion.  Specifically, the sole rationale provided was that the Veteran had normal hearing on separation from active service.

Pursuant to the Board remand, the RO arranged another examination in December 2014.  The fee-basis examination report (01/09/2015 C&P Exam) reflects that the Veteran reported that his post-service employment included 20 years in a machine shop, and at a dairy farm since.  He denied significant noise exposure.  The Veteran reported that his tinnitus was recurrent in the right ear only, lasting up to a minute several times a week, and he reported onset some 25 years earlier.  Id., p. 2, 6.  The examiner noted that the test results showed a mixed hearing loss in the right ear, and a sensorineural hearing loss in the left.  Based on the review of the claims file and assessment of the test results, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was due to his military noise exposure.  As did the VA examiner in 2010, the fee-basis examiner noted that testing done at the time of induction and separation showed normal hearing, and there was no significant threshold shift at separation.  The examiner opined further that, since the Veteran reported the date of onset of his tinnitus as several years after his active service, his tinnitus was also not due to his military noise exposure.  Id., p. 6.

In the July 2016 Board remand, the Board again determined that the examination was not adequate, as it was not clear that the examiner considered the lay evidence of record, and that the examiner did not consider and assess the prospect of delayed onset of hearing loss due to military noise exposure.

In an addendum dated in August 2016, the fee-basis examiner again assessed the claims file and adhered to the negative nexus opinion.  The examiner noted that the Veteran's reported history included 20 years of noise exposure due to factory work with inconsistent use of hearing protection, and 10 years of working at a dairy farm with occasional noise exposure.  The examiner opined that those two circumstances, which spanned 30 years, most likely was the cause of the Veteran's hearing loss, not his two years of military noise exposure.  As concerns the tinnitus, the examiner noted that the Veteran reported that his tinnitus started 25 years earlier, well after his time in service.  The examiner noted the Veteran's report that it was only in the right ear, and testing had shown it to have a conductive component.  Further, the Veteran's report that his tinnitus occurred every couple of weeks and lasted for about a minute was consistent with what is seen in the normal population.  In light of those factors, the examiner opined that the Veteran's tinnitus was not due to delayed onset due to military noise exposure.  (09/12/2016 CAPRI -Contract Exam)

The addendum reflects that the examiner did not rely solely on the state of the Veteran's hearing acuity at the time of his separation from active service, and that she specifically noted the Board's requirement to address delayed onset.  In response, the examiner did a qualitative comparative assessment of the Veteran's multi-year post-service noise exposure vice his lesser, two-year military noise exposure.  Thus, the Board finds that the examiner substantially complied with the remand.

The Board acknowledges that the Veteran is fully competent to identify whether his hearing acuity has decreased and when it may have had onset.  Further, his wife and lay friends are fully competent to report what they observed when conversing with the Veteran and observing his interaction with others.  38 C.F.R. § 3.159(a)(2).  Although this is the case, the Board still must assess this evidence and determine its credibility and the weight to accord it.

The Board notes that the examiners' assessment and the bases of their opinions are in direct conflict with the lay evidence of record; and, the Board must now evaluate both sides and determine if the scales are at least evenly balanced if the Veteran is to prevail.  See 38 C.F.R. § 3.102.  The Veteran's wife testified that she noticed the Veteran to have difficulty hearing while they were based in Germany.  She noticed that when the Veteran would return from field maneuvers, he would talk very loud for a few days.  (Hearing Testimony, p. 19-20)  The Buddy Statements submitted by the Veteran reflect that the Veteran had difficulty hearing right after his separation from service.  One of the friends who testified at the hearing testified that he served in Germany with the Veteran, and that the Veteran had hearing loss at his separation.

Evaluating the above in reverse order, the Veteran's friend testified that his and the Veteran's separations from active service were four years apart.  Hence, the friend must have relied on the Veteran telling him the state of his hearing when he separated from active service.  In any event, the main shortcoming of the Veteran's, his wife's, and his friends' testimony that he had hearing loss at the time he separated from service, is that a documented hearing test administered in 1972 shows that was not the case.  The Board accords far more weight to the documented audio test results, as noted on the January 1972 Report of Medical Examination For Separation than the recall of the lay witnesses, to include the Veteran.  Further, two separate medical examiners opined that there was no significant threshold shift between the Veteran's induction and separation.  Thus, the Board finds that the weight of the evidence is against a finding that the Veteran manifested with hearing loss at the time he separated from active service.  This leaves delayed onset as the final basis to support the Veteran's claim.

Although the Veteran's wife testified that she noticed that he had difficulty hearing while he still was in active service, in response to further questioning by the Veteran's representative, she testified that the onset of the Veteran's hearing loss was about six years or so after his separation.  As noted earlier, the Veteran and his wife testified that he was fitted with hearing aids as early as 1978, and that he still had the first hearing aids he purchased at his own expense.  His wife testified that she remembered paying the bill for the purchase of the hearing aids in 1978; and, a friend who testified corroborated 1978 as the year of purchase of the hearing aids.  The Veteran testified further that he stopped using the hearing aids because of the expense of maintaining them as well as the cost of replacing them, which was $1000.00 every three years.  Subsequently, without use of the aids, his hearing loss progressively worsened.  (Hearing Testimony, p. 10-11, 18)  Unfortunately, the private records associated with his reported initial need for hearing aids are no longer available.

At the hearing, the Veteran's representative asserted that the main problem with the examination reports was that the examiners did not have all of the facts when they examined the Veteran.  The representative was likely alluding to the dates testified to and the date when the Veteran first had to purchase hearing aids.

Per the Veteran's and his wife's testimony, the earliest date for onset of hearing loss is approximately 1978, some six years after his separation from active service.  If this timeframe is accepted for the sake of argument, it significantly reduces the duration of post-service noise exposure.  It is quite apparent that the fee-basis examiner noted 30 years of significant post-noise exposure.  Nonetheless, the Board essentially cuts through the Gordian Knot represented by the conflicting evidence by noting that the math of the Veteran's assertions simply does not add up.  First, the Board notes that in none of his written submissions or his testimony did the Veteran refute the examiner's notation at the December 2010 examination that his hearing loss had existed for 10 to 11 years.  By simple arithmetic, this dates the onset of his hearing loss at 1999.  Second, the Veteran asserted emphatically on his December 2011 VA Form 9 that he bought his first hearing aids at age 48, not in 1978.  (Emphasis Added)  He was born in 1949.  (See DD Form 214)  Hence, he bought the hearing aids in 1997, some 25 years after his separation from active service.  Yet, at the hearing the date became 1978.  The Board finds it highly improbable that the year 1978 would be confused with age 48.  This is buttressed by the fact that at the hearing the Veteran again emphasized the relatively early age at which he had to start wearing hearing aids.  Thus, the Board attaches the greater credibility and weight to the dates of onset that the Veteran reported at the December 2010 VA examination and on his December 2011 VA Form 9.  In light of this, the Board also finds that competent and probative evidence weighs against a continuity of symptomatology after service.  

Additionally, in light of the above factual findings, the Board finds that the VA fee-basis examiner reviewed the evidence of record, considered the lay testimony of record, and provided a rationale for the nexus opinions rendered.  Hence, the Board finds it highly probative and assigns it significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner's professional opinion was that the duration and extent of the Veteran's post-service occupational noise exposure was most likely the cause of the Veteran's currently diagnosed hearing loss.

The Veteran's examinations were conducted under the backdrop of military noise exposure.  The preponderance of the evidence, however, is against a competent causal nexus between his hearing loss and his military noise exposure.

The Board noted the competence of the Veteran and his lay witnesses to offer evidence on the date of onset of the Veteran's hearing loss, the weight of which the Board has already discussed.  Opining on the etiology of a hearing loss, however, is an entirely different matter.  The Board finds that opining on the etiology of a hearing loss, especially decades after active service, required medical and/or specialized training, such as that which an audiologist receives.  See Jandreau, 
492 F. 3d at 1377; 38 C.F.R. § 3.159(a).  There is no evidence that the Veteran, his wife, or any of his lay witnesses have medical training, to include in the field of audiology.  Hence, to any extent that they assert their personal opinion that the Veteran's hearing loss is causally connected to his active service, to the Veteran's asserted evaluation of the impact of his post-service noise exposure as compared to his military noise exposure, such opinions are not probative on the issue as they lack competence.

As concerns the tinnitus, the Veteran's consistent reports are that it did not have onset until many years after active service.  In light of this fact, as discussed earlier, the examiner opined that it was not causally connected to active service.

The weight of the evidence is against a finding that hearing loss or tinnitus manifested at least to a compensable degree within one year of separation from active service.  Thus, the Board finds that the preponderance of the evidence is against the claims on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim(s), however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Service connection for bilateral hearing loss is denied.
 
Service connection for tinnitus is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


